Citation Nr: 1145714	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  07-10 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to service connection for residuals of a head injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 1945 to August 1946 and May 1950 to July 1953. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in July 2009 to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge, and this hearing was accomplished before the undersigned in May 2011 pursuant to 38 U.S.C.A. § 7107(c) (West 2002).    


FINDING OF FACT

There is no reliable medical evidence linking a current eye or head disability to service, and the Veteran has not credibly linked either disability to service.  


CONCLUSIONS OF LAW

1.  An eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  A head disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudicial or harmful error in VCAA notice, and, as discussed herein, none has been shown.

In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection for eye and head disabilities in a December 2005 notification letter, issued prior to initial adjudication, that described the types of information and evidence that the Veteran needed to submit to substantiate his claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.

In particular regard to Dingess notice requirements, the Board notes that the Veteran was not advised regarding the elements of degree of disability and effective date in the December 2005 VCAA notice letter.  However, the lack of notice regarding these elements is rendered moot because the Veteran's claims are being denied for reasons explained in greater detail below, and therefore no disability rating or effective date will be assigned.

Thus, in consideration of the foregoing, the Board concludes that the Veteran was provided with adequate VCAA notice in this case.  Also, the RO provided the Veteran with a copy of the February 2006 rating decision, the April 2007 SOC, and March 2011 SSOC which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.

Thus, there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and his representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records (STRs) from his periods of active military service are included in the claims folder.  In addition, post-service treatment records adequately identified as relevant to the claim have been obtained, to the extent possible, and are associated with the 7-volume claims folder.  
VA need not conduct an examination with respect to either claim for service connection because the information and evidence of record contains sufficient competent medical evidence to decide the claims.  38 C.F.R. § 3.159(c) (4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a service connection claim, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as to the issues decided herein, because there is no competent evidence indicating that the Veteran has a current eye or head disability which may be associated with service.  

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to this appeal that needs to be obtained, and the Veteran himself indicated at the hearing before the undersigned that all pertinent evidence had been obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  The Board will proceed with appellate review.

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative 

evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110.  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of: (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

The Veteran asserts, to include in sworn testimony to the undersigned, that each disability for which service connection is claimed is the result of being struck by a beer bottle during service.  In this regard, a November 1952 STR reflecting psychiatric treatment shows the Veteran reporting the incident occurred after he was "making up to a girl over at Solomons and a boy friend came along and hit him and some glass got in his eye so that he had to wear an eye patch."  The STRs include a reference in reports from psychiatric hospitalization completed in February 1953 noting that the Veteran was once, during active duty, struck on the head by a beer bottle.  However, these reports specifically noted that "there is no evidence that he suffered any impairment from [this incident]."  Review of the remaining STRs, to include the reports from the July 1953 separation examination, do not reflect any evidence of any impairment resulting from an injury to the eye or head.  These reports do reflect defective vision of "21/20" in each eye corrected to 20/20 in each eye by pinhole, and the Veteran has identified such findings as support for his assertion that he sustained an eye injury in service.  However, such refractive errors of the eye, in the absence of a superimposed injury, are not "diseases" for which service connection can be granted, and as a "matter of law" are not compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  As a result, the Board finds no support for the Veteran's claim by the mere fact that refractive error is demonstrated in service.  

After service, the first pertinent communications with VA by the Veteran occurred in 1966 and 1967, at which time he asserted in connection with his claim for service connection that he was treated during service for glass in his eyes.  Medical evidence received in connection with this claim includes reports from treatment in a VA eye clinic in 1966 and 1967 noting that the Veteran referred to photophobia since 1953 as well as an injury to both eyes during service.  None of these reports linked an eye disability to service.  A statement from a private physician dated in April 1967 noted the presence of an "eye problem" and reported that the Veteran was using an ophthalmic ointment and tinted glasses for this condition.  A May 1968 statement from this same physician, noting that the Veteran had an injury to the eyes during service, indicated the Veteran had some conjunctive reddening.  Reports from an eye examination in that month by another private physician noted that visual acuity was to 20/200 in each eye and that there was a fine linear scar of the right cornea that the examiner stated may have been due to a cut.  He related the Veteran's history of having glass in his eye during service, and noted that the cut did not interfere with the Veteran's vision.  The diagnoses were an old linear scar in the right cornea and macular degeneration in both eyes.  

At a July 1968 hearing before the Board, the Veteran testified that he had gotten glass in his eye during service and was fitted with an eye patch thereafter.  When asked how this happened, the Veteran answered that he could not remember.  He testified that his eye problems had forced him to wear sunglasses since his separation from service due to sunlight hurting his eyes.  He testified that this problem stemmed from being forced to stand for long periods of time looking at the sun while in the brig during service.  The Board denied the claim for service connection for an eye disorder in a September 1968 Board decision, noting therein that the Veteran's eyes required no treatment in either period of active service and that defective vision demonstrated therein represented refractive error which is not considered a disability for the purpose of service connection.  

Thereafter, the evidence includes reports from a July 1977 VA inpatient treatment for cloudiness of vision which the Veteran reported he had been suffering from since an injury 27 years prior to the admission.  It was noted that the Veteran was "questionably reliable" in relating his medical history.  Cataract surgery for both eyes was performed, and the diagnoses included bilateral cataracts secondary to trauma and adult onset diabetes mellitus.  

The Veteran attempted to reopen his claim for service connection for an eye disability, and a December 1999 Board decision ultimately found that new and material evidence had been received to reopen the claim.  Medical reports found in this decision to represent both new and material evidence included a report from a compensation examination conducted for VA purposes in October 1998.  This report showed the Veteran complaining about scaring of the right cornea due to an injury sustained in a fight forty years previously.  Also reported was the history of bilateral cataract surgery, macular degeneration and diabetes.  The examination resulted in diagnoses of bilateral aphakia, diabetic retinopathy, and a small corneal opacity in the right eye.  None of these conditions were linked by the examiner to service.  Additional clinical reports found by the Board to represent new and material evidence were VA outpatient treatment reports dated in 1994 referencing a history of an injury to the right eye during service. 

While the Board reopened the claim for service connection for a right eye disability in its December 1999 decision, it denied the underlying claim for service connection on the basis that a well-grounded claim had not been presented due to the lack of medical evidence demonstrating a right eye disability during service or linking a right eye disability to service or a service connected disability.  The VCAA eliminated the requirement of a well-grounded claim, and claims denied as not well grounded between July 14, 1999, and the enactment of the VCAA on November 9, 2000 (as is the case with the December 1999 Board decision discussed herein) require readjudication even if new and material evidence is not obtained.  See Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-100 (2000).  While these provisions also require a request for readjudication within two years of the enactment of the VCAA, and the Veteran's request to reopen his claim was received well thereafter in June 2005, the RO has conducted a de novo adjudication of the claim for service connection for an eye disability without requiring the submission of new and material evidence.  Under these circumstances, and because it is a more beneficial standard of review for the Veteran, the Board will also adjudicate the claim for service connection for an eye disability without requiring the Veteran to demonstrate that he has presented new and material evidence.  

The more recent pertinent evidence includes a June 2005 statement from a private physician who noted that a July 1953 STR described "defective vision" of 20/21 in each eye, which was not a standard measurement of vision, and that it was not possible to interpret this measurement without additional information.  This physician also noted the Veteran was aphakic following cataract surgery and that there was a mild corneal scar in the right eye said to reduce vision "somewhat."  They physician noted that vision was also reduced due to "unrelated" diabetic retinopathy.  The eye pathology described on this report, as well as additional eye pathology to include a possible retinal detachment in the right eye, was also demonstrated on VA outpatient treatment reports dated through May 2006 and private treatment reports dated through 2010.  None of these reports links any current eye disability to service.  

With respect to the alleged brain injury for which service connection is claimed, a July 1994 VA outpatient treatment report showed the Veteran providing a history of a head injury in 1952 with symptoms since that time to include dizziness, headaches, and eye problems.  A Magnetic Resonance Imaging (MRI) of the brain in August 1994 showed a focus of increased density in the left frontal region, but an impression of an essentially normal MRI of the brain.  Again, no medical evidence linking a current head injury to service has been received. 

In summary, the STRs are essentially silent for treatment for eye or head injuries, and while reference is made therein to an incident in which the Veteran was struck on the head with a bottle, it was specifically noted that there was no evidence of any impairment resulting from this incident.  While the Board acknowledges the history provided by the Veteran in conjunction with psychiatric treatment conducted during service in November 1952, there is no STR of record indicating that the Veteran was actually fitted with an eye patch during service.  The first post-service evidence of treatment for eye pathology is contained in the reports from VA outpatient treatment in 1966 and 1967.  While these reports reflect the Veteran reporting an injury to the eyes during service, the fact they are dated well over ten years after separation weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of complaints and medical treatment for a condition can be considered as a factor in resolving a claim).  In addition, these reports do not contain a finding or opinion linking an eye disability to service, nor do the private clinical records reflecting eye treatment in 1967 and 1968 or any other clinical evidence of record, to include the June 2005 private physician's statement describing the nature of the current eye disabilities, the additional private treatment reports dated through 2010, and the VA outpatient treatment reports dated through May 2006.  The lack of any medical evidence linking a current eye disability to service weighs heavily against the claim for service connection for an eye disability.  Hickson, supra. 

While one private treatment record in May 1968 noted by history that the Veteran sustained an eye injury during service and the reports from the July 1977 VA cataract surgery and October 1998 examination related a history placing the onset of an eye injury during service, there is no indication that these recorded histories were based on a review of the clinical record rather than a history provided by the Veteran.  Such medical opinions based on an inaccurate history provided by the Veteran have no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  While the Board recognizes that an opinion cannot be rejected solely because it is based upon a history supplied by the Veteran, the critical question is whether it is credible in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of a Veteran if rebutted by the overall weight of the evidence).  For reasons set forth below, the Veteran's account of in-service treatment for an eye injury is not found to be credible.

As for the alleged brain injury for which service connection is claimed, the STRs are silent for such an injury, and the post-service evidence does not appear to even reflect a current head disability.  To the extent that the August 1994 MRI of the brain showing a focus of increased density in the left frontal region does represent the presence of a disability involving the head, weighing heavily against the claim is the fact that there is no medical evidence linking any such current disability to service.  Hickson, supra. 

The Board has carefully reviewed the voluminous contentions submitted by the Veteran, to include by way of sworn testimony to the undersigned at the May 2011 hearing, attempting to explain why the service treatment records are essentially silent and why it took him over 10 years after service to seek treatment for an eye disability and initiate a claim for service connection for such disability, but these contentions contain inconsistencies that cast his credibility in doubt.  For example, while the Veteran testified to the undersigned in some detail as to how he sustained an eye injury by being struck with a bottle during service, at a time much closer to that alleged incident (i.e., the July 1968 hearing before the Board) he said he could not remember how he had gotten glass in his eye.  In addition, while he asserted at the July 1968 hearing that being forced to stand for long periods of time facing the sun during service caused eye problems, the Veteran did not mention this as a cause of visual problems at his 2011 hearing before the undersigned.  Finally, the VA examiner who prepared the summary from the July 1977 cataract surgery specifically noted that the Veteran was "questionably reliable" in describing his medical history.  

The Board finds the STRs to have much greater probative value than the history related several decades after service, both because of their contemporaneous nature and because they were prepared by medical personnel for neutral (treatment/evaluation) purposes.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (self-interest in the outcome does not affect a claimant's competency to testify, but may affect the credibility of testimony).  As indicated, these reports reflect no contemporaneous documentation of any eye or head impairment resulting from the reported incident in which the Veteran was hit in the head with a beer bottle.  In particular, the fitting of an eye patch for an eye injury as reflected in the history presented by the Veteran in connection with psychiatric treatment in November 1952 is not shown by a contemporaneous STR from an eye or medical clinic.   
  
In summary, although the Veteran has asserted that he has current eye and head disability as a result of being struck in the head with a bottle during service, the Board does not find his assertions credible, for the reasons and bases set forth above.  As a result, and given the lack of any competent medical evidence linking a current eye or head disability to service, the Board finds the preponderance of the evidence is against the claims for service connection for an eye disability and residuals of a head injury, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

ORDER

Entitlement to service connection for an eye disability is denied.

Entitlement to service connection for residuals of a head injury is denied. 




____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


